Title: From Thomas Jefferson to Powhatan Bowling, 21 September 1792
From: Jefferson, Thomas
To: Bowling, Powhatan



Dear Sir
Monticello Sep. 21. 1792.

I am honored with yours of the 6th. instant, and cannot but applaud the motives which have led you to think of going to France. I wish I could say with sincerity that I expect the success of the trip to answer your wishes. But knowing something of the ground, and writing to one who has not been there, perhaps it is my duty to express my doubts of the subject. However should you continue your intention of going at any time, on receiving notice from you a little before, I will with pleasure write to the Marquis de la Fayette, to whom alone a letter can be requisite.
I do not recollect to whom I delivered the papers and arguments in the case of Archibd. Bolling against your father. It is now I think 17. years ago. I should suppose I had delivered them to the executors. None of them remain in my hands, and scarcely a trace in my memory of the subject in dispute. A copy of my own arguments kept for my own use, is among the many losses I have sustained in my library during my absence in Europe. I wish it had been more in my power to have made you any useful communications on the subject; but it is not. I have the honor to be with great esteem Dear Sir your most obedt. humble servt

Th: Jefferson

